UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4714


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DELFON LEBREW HARE,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Roger W. Titus, District Judge.
(8:07-cr-00189-RWT-1)


Submitted:    March 10, 2009                 Decided:   March 26, 2009


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy J. Sullivan, BRENNAN SULLIVAN & MCKENNA, LLP, Greenbelt,
Maryland, for Appellant. Deborah A. Johnston, Assistant United
States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Delfon    Lebrew        Hare       pleaded          guilty     pursuant    to    a

written plea agreement to two counts of possession with intent

to distribute fifty grams or more of cocaine base, in violation

of 21 U.S.C. § 841(a) (2006).                      Counsel has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967).                                  On

appeal, Hare contends that the district court erred in denying

his motion to withdraw his guilty plea.                           Finding no error, we

affirm.

            We review a district court’s denial of a motion to

withdraw    a   guilty    plea       for       abuse       of     discretion.         United

States v.    Ubakanma,    215       F.3d       421,       424    (4th    Cir.     2000).    A

defendant does not have an absolute right to withdraw a guilty

plea.      United States v. Bowman, 348 F.3d 408, 413 (4th Cir.

2003).      Once   the   district        court           has    accepted      a   defendant’s

guilty plea, the defendant bears the burden of showing a “fair

and just reason” for withdrawing his guilty plea.                             Fed. R. Crim.

P. 11(d)(2)(B); United States v. Battle, 499 F.3d 315, 319 (4th

Cir. 2007).        “[A] ‘fair and just’ reason . . . is one that

essentially     challenges      .    .     .       the    fairness       of   the    Rule   11

proceeding . . . .”        United States v. Lambey, 974 F.2d 1389,

1394 (4th Cir. 1992).

            In deciding whether to permit a defendant to withdraw

his guilty plea, a district court should consider:

                                               2
     (1)   whether  the  defendant  has   offered  credible
     evidence that his plea was not knowing or not
     voluntary, (2) whether the defendant has credibly
     asserted his legal innocence, (3) whether there has
     been a delay between the entering of the plea and the
     filing of the motion, (4) whether defendant has had
     close assistance of competent counsel, (5) whether
     withdrawal will cause prejudice to the government, and
     (6) whether it will inconvenience the court and waste
     judicial resources.

United States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991).                                      The

first, second, and fourth of the Moore factors carry the most

weight    in    these          considerations,         as    they     concern      whether      the

defendant       has        a    good      reason       to     “upset        settled     systemic

expectations.”             United States v. Sparks, 67 F.3d 1145, 1154 (4th

Cir. 1995).          However, an appropriately conducted Fed. R. Crim.

P. 11 proceeding “raise[s] a strong presumption that the plea is

final and binding,” Lambey, 974 F.2d at 1394, as statements made

during a plea hearing “carry a strong presumption of verity,”

Blackledge      v.        Allison,       431    U.S.    63,     74     (1977).         Thus,     “a

properly       conducted          Rule     11    guilty       plea     colloquy        leaves     a

defendant with a very limited basis upon which to have his plea

withdrawn.”         Bowman, 348 F.3d at 414.

               In        reviewing       the    Moore       factors     and     the     district

court’s     articulated            reasons       for        denying     Hare’s        motion     to

withdraw,       we        conclude       that    the        court     did    not      abuse     its

discretion          in    its    denial.         The        record    discloses        that     the

district court’s Rule 11 colloquy was extensive, and Hare does


                                                 3
not contend on appeal that the court improperly conducted the

proceeding or that it was deficient in any particular respect.

Accordingly, the guilty plea is afforded a strong presumption of

validity.      The   district court, however, appropriately focused

on the fourth Moore factor as Hare’s main contention was that,

but for counsel’s deficient performance of pressuring him to

plead guilty and asserting he may receive a life sentence by

going to trial, he would not have entered a guilty plea.

            To show a fair and just reason to withdraw a plea

based on ineffective assistance of counsel, a defendant must

demonstrate:     “(1) that his counsel’s performance fell below an

objective    standard   of   reasonableness       and   (2)   that     he   was

prejudiced in the sense that there was a reasonable probability

that, but for counsel’s error, he would not have pleaded guilty

and would have insisted on going to trial.”             Lambey, 974 F.2d at

1394   (internal     quotation   marks,     alterations       and     citation

omitted).   Here, Hare fails to demonstrate counsel’s performance

fell   below    an   objective   standard    of    reasonableness.          In

particular, counsel’s advice regarding Hare’s potential sentence

was correct.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Hare’s conviction and sentence.                 This court

requires that counsel inform Hare, in writing, of the right to

                                    4
petition   the     Supreme     Court    of       the    United     States      for   further

review.    If Hare requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in   this      court        for        leave      to    withdraw       from

representation.       Counsel’s motion must state that a copy thereof

was served on Hare.

               We dispense with oral argument because the facts and

legal    contentions     are    adequately             presented    in   the     materials

before    the    court   and    argument         would     not     aid   the    decisional

process.

                                                                                     AFFIRMED




                                             5